Exhibit 4.14 EXECUTIONVERSION FAVOR SEA LIMITED as Issuer CHINA XD PLASTICSCOMPANY LTD. as Parent Guarantor and THE OTHER GUARANTORS NAMED HEREIN and CITICORP INTERNATIONAL LIMITED as Trustee and as Collateral Agent Indenture Dated as of February 4, 2014 US$150,000,000 11.75% Guaranteed Senior Notes Due 2019 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE 1 SECTION 1.01 Definitions 1 SECTION 1.02 Rules of Construction 30 ARTICLE II ISSUE, EXECUTION, FORM AND REGISTRATION OF NOTES 30 SECTION 2.01 Authentication and Delivery of Notes 30 SECTION 2.02 Execution of Notes and Endorsement of Subsidiary Guarantees 31 SECTION 2.03 Certificate of Authentication 31 SECTION 2.04 Form, Denomination and Date of Notes; Payments 31 SECTION 2.05 Registration, Transfer and Exchange 35 SECTION 2.06 Book-entry Provisions for Global Notes 36 SECTION 2.07 Special Transfer Provisions 37 SECTION 2.08 Mutilated, Defaced, Destroyed, Stolen and Lost Notes 40 SECTION 2.09 Further Issues 41 SECTION 2.10 Cancellation of Notes; Disposition Thereof 41 SECTION 2.11 CUSIP Numbers 42 ARTICLE III REDEMPTION 42 SECTION 3.01 Redemption for Tax Reasons 42 SECTION 3.02 Optional Redemption 43 SECTION 3.03 Method and Effect of Redemption 44 ARTICLE IV COVENANTS 45 SECTION 4.01 Maintenance of O ffice or Agency 45 SECTION 4.02 Payment of Notes 47 SECTION 4.03 Governmental Approvals and Licenses; Compliance with Law 47 SECTION 4.04 Payment of Taxes and other Claims 48 SECTION 4.05
